DETAILED ACTION
	This is in response to communication received on 12/9/21.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 6/25/20, 1/8/21, 5/6/21 and 6/9/21.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Ralph EP1598444 hereinafter RALPH in view of Davidson et al. US Patent Number 5,344,494 hereinafter DAVIDSON on claim 1-3, 5-6, 9, 11-12, 15, 16 and 17 is withdrawn because the independent claim 1 has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Ralph EP1598444 hereinafter RALPH, and Davidson et al. US Patent Number 5,344,494 hereinafter DAVIDSON in view of Boggs US Patent Number 8,696,819 hereinafter BOGGS on claim 7 and 8 is withdrawn because the independent claim 1 has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious Ralph EP1598444 hereinafter RALPH and Davidson et al. US Patent Number 5,344,494 hereinafter DAVIDSON in view of Hazel et al. US PGPub 2007/0141371 hereinafter HAZEL on claim 10 is withdrawn because the independent claim 1 has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious Ralph EP1598444 hereinafter RALPH and Davidson et al. US Patent Number 5,344,494 hereinafter DAVIDSON in view of Anderson et al. US PGPub 2003/0073380 hereinafter 
Claim 1-3, 5-6, 9, 11-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ralph EP1598444 hereinafter RALPH in view of Buiguez et al. US Patent Number 4,924,643 hereinafter BUIGUEZ.
As for claim 1, RALPH teaches a "Process for adjusting the electrical conductivity of a coating (4) of a turbine blade (1) comprises guiding a particle stream (8) of dry ice particles over the surface of the coating" (abstract) and that "to prevent corrosion and erosion, compressor blades can be provided with coatings" (paragraph 3, lines 3-4), wherein turbine blades are a turbine engine part i.e. a method of treating an anticorrosive paint.
RALPH teaches "The blade body 3 is also provided with a base coat 4 ... in the present embodiment comprises an inorganic binder of chromate-phosphate compounds and dispersively distributed metal particles, for example spherical aluminum particles" (paragraph 25, lines 1-50), "The blade body 3 is also provided with a base coat 4, which is applied to the base material, for example by means of a spraying process" (paragraph 25, lines 1-2) and "a conductivity blasting the base coat 4 takes place in order to convert the coating, which is not or slightly electrically conductive after application, into an electrically conductive state ... dry ice particles 8 (CO2 particles) are blown onto the  surface of the base coat... and a compaction and deformation of the spherical aluminum particles take place" (paragraph 26, lines 1-8), i.e. a method of compacting an anticorrosive paint comprising metal particles ... comprising at least one step of spraying solid ice particles on the part so as to density and to make the paint electrically conductive wherein compaction inherently involves densification.
RALPH further teaches that "In the latter case, however, there was also a slight removal of the coating. This parameter set should be ruled out if the removal of the coating should be completely ruled out" (paragraph 28, lines 6-8), wherein there are embodiments wherein the coating is not removed and "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating thickness is not changed by the conductivity blasting" (paragraph 16, lines 3-5) i.e. and without damaging said anticorrosive paint.
RALPH is silent on wherein the ice particles have dimensions of between 3 and 10mm.
RALPH however discusses multiple arts relating to dry ice blasting in paragraphs 6-8 as illustrated of the art which includes removal and cleaning applications and teaches "In addition the dry ice treatment cleans the surface, as any possible contamination by grease, oils and loosely adhering layer areas are safe removed" (paragraph 15, lines 1-2).
	BUIGEUZ teaches “The present invention relates to the treatment of work pieces, in particle the fettling or scouring thereof, by simultaneous blasting of shot and particles of carbon dioxide ice” (column 1, lines 6-9).
BUIGUEZ further teaches “”The device 22 gravity-feeds the crushed particles, for example having a particle size of 1 to 4 mm and an angular shape, to a heat-insulated hopper 23… the outlet of this hopper gravity-feeds the particles to a screw extractor 25 wherein the ice particles have dimensions of between 3 and 10mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill of the art before the effective filing date to use the range of particle diameter of BUIGUEZ in the process of RALPH because BUIGUEZ teaches that such a range is capable of treating surfaces as necessary.
In the alternative, Examiner notes that BUIGUEZ teaches the range of 1 to 4 mm is useful for shot blasting a surface and further RALPH teaches "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating thickness is not changed by the conductivity blasting" (paragraph 16, lines 3-5). Examiner notes that particle size is a beam parameter.
As such, it would have been within the skill of the ordinary artisan at the time of effective filing to design the particle size such that a desired compaction of the surface without damaging of paint coating is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 2, RALPH teaches "dry ice particles 8 (CO2 particles) are blown onto the surface of the base coat" (paragraph 26, lines 4-5), i.e. wherein said solid particles comprise carbon dioxide particles.
As for claim 3, RALPH teaches "the resistance of the coating could be reduced to 15 ohms, if the jet pressure 3.5 bar, the beam distance from the surface coating is 70 mm" (paragraph 28, lines 1-3), i.e. wherein the solid particles are sprayed at a pressure between 2 bars and 8 bars.
As for claim 5, RALPH clearly shows in Fig. 1 that "dry ice particles 8 (CO2 particles) are blown onto the surface of the base coat" (paragraph 26, lines 4-5) from a nozzle 7 positioned such that wherein the solid particles are sprayed according to at least one beam, of which the general direction has an inclination with respect to the surface of the part which is ... 90°.
As for claim 6, RALPH teaches an embodiment wherein "the beam distance from the surface of the coating is 70 mm" (paragraph 28, lines 1-2), i.e. wherein the distance between the surface of the part and the nozzle is between 20 and 100mm.
As for claim 9, RALPH teaches "The blade body 3 is also provided with a base coat 4 ... in the present embodiment comprises an inorganic binder of chromatephosphate compounds and dispersively distributed metal particles, for example spherical aluminum particles" (paragraph 25, lines 1-50), i.e. wherein the metal particles comprise aluminium.
As for claim 11, RALPH is silent on wherein the solid ice particles have dimensions of 3 mm.

	BUIGEUZ teaches “The present invention relates to the treatment of work pieces, in particle the fettling or scouring thereof, by simultaneous blasting of shot and particles of carbon dioxide ice” (column 1, lines 6-9).
BUIGUEZ further teaches “”The device 22 gravity-feeds the crushed particles, for example having a particle size of 1 to 4 mm and an angular shape, to a heat-insulated hopper 23… the outlet of this hopper gravity-feeds the particles to a screw extractor 25 which in turn delivers a metered flow of particles to an outlet funnel 26” (column 2, lines 17-24), i.e. a range that includes wherein the solid ice particles have dimensions of 3 mm.
It would have been obvious to one of ordinary skill of the art before the effective filing date to use the range of particle diameter of BUIGUEZ and therefore wherein the solid ice particles have dimensions of 3 mm in the process of RALPH because BUIGUEZ teaches that such a range is capable of treating surfaces as necessary.
In the alternative, Examiner notes that BUIGUEZ teaches the range of 1 to 4 mm is useful for shot blasting a surface and further RALPH teaches "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating 
As such, it would have been within the skill of the ordinary artisan at the time of effective filing to design the particle size such that a desired compaction of the surface without damaging of paint coating is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 15, RALPH teaches "the resistance of the coating could be reduced to 15 ohms, if the jet pressure 3.5 bar, the beam distance from the surface coating is 70 mm" (paragraph 28, lines 1-3), wherein the jet pressure has a single value for the process, i.e. wherein the solid ice particles are sprayed at a constant pressure.
As for claim 17, RALPH teaches a "Process for adjusting the electrical conductivity of a coating (4) of a turbine blade (1) comprises guiding a particle stream (8) of dry ice particles over the surface of the coating" (abstract) and that "to prevent corrosion and erosion, compressor blades can be provided with coatings" (paragraph 3, lines 3-4), wherein turbine blades are a turbine engine part, and "Where the dry ice particles 8 impinge on the surface, on the one hand, a break-up of the chromate/phosphate compound solidified after application and a compaction and deformation of the spherical aluminum particles take place" (paragraph 26, lines 6-8), i.e. a method, comprising: compacting an anti-corrosive paint comprising metal particles and covering a mechanical part by sparying solid ice particles… on the anticorrosive paint of said part.
spraying solid ice particles… so as to densify said anti-corrosive paint… in at least one layer of the anti-corrosive paint and making the paint electrically conductive.
RALPH is silent on reducing the porosity in at least one layer.
However, Examiner notes that RALPH specifically describes a compaction and deformation of the spherical aluminum particles take place (paragraph 26) and "These processes cause the aluminum particles after irradiation touch each other and also come into contact with the base material of the base body and thus produce the conductivity" (paragraph 26, lines 8-10), i.e. wherein particles that were no longer touching come in contact with each other and wherein the layer itself is compacted and deformed so that the particles touch each other. It is the position of the Examiner the compaction and deformation resulting in touching particles in RALPH would inherently include reducing the porosity as pores are spaces formed within a substrate and RALPH specifically teaches removing by spaces by compaction and deformation. A 
RALPH is silent on solid ice particles having dimension of about 3mm.
RALPH however discusses multiple arts relating to dry ice blasting in paragraphs 6-8 as illustrated of the art which includes removal and cleaning applications and teaches "In addition the dry ice treatment cleans the surface, as any possible contamination by grease, oils and loosely adhering layer areas are safe removed" (paragraph 15, lines 1-2).
BUIGEUZ teaches “The present invention relates to the treatment of work pieces, in particle the fettling or scouring thereof, by simultaneous blasting of shot and particles of carbon dioxide ice” (column 1, lines 6-9).
BUIGUEZ further teaches “”The device 22 gravity-feeds the crushed particles, for example having a particle size of 1 to 4 mm and an angular shape, to a heat-insulated hopper 23… the outlet of this hopper gravity-feeds the particles to a screw extractor 25 which in turn delivers a metered flow of particles to an outlet funnel 26” (column 2, lines 17-24), i.e. a range that overlaps with solid ice particles having dimension of about 3mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.

In the alternative, Examiner notes that BUIGUEZ teaches the range of 1 to 4 mm is useful for shot blasting a surface and further RALPH teaches "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating thickness is not changed by the conductivity blasting" (paragraph 16, lines 3-5). Examiner notes that particle size is a beam parameter.
As such, it would have been within the skill of the ordinary artisan at the time of effective filing to design the particle size such that a desired compaction of the surface without damaging of paint coating is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 18, RALPH is silent on wherein, after said spraying, the part exhibits no corrosion a duration of 168 hours after administration of a salt-spray test according to standard ISO 9227.
However, Examiner notes that this is a limitation claiming the result of a test as a means to measure a property of the coating after treatment. Examiner notes that this property is anti-corrosion. RALPH teaches “to prevent corrosion and erosion, compressor blades can be provided with coatings” (paragraph 3, lines 3-4) and “the protective effect of the coating is that… sacrificial anode forms, so that the oxidation or 
With this in mind, it is the position of the Examiner that if one were to apply the test of the limitation on the turbine blade of RALPH, that RALPH would exhibit no corrosion of the part. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ralph EP1598444 hereinafter RALPH in view of Buiguez et al. US Patent Number 4,924,643 hereinafter BUIGUEZ as applied to claim 1 above, and further in view of Davidson et al. US Patent Number 5,344,494 hereinafter DAVIDSON.
As for claim 16, RALPH and BUIGUEZ are silent on wherein the hardness of the solid ice particles is between 2 Mohs and 2.5 Mohs.
RALPH does teach "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating thickness is not changed by the conductivity blasting" (paragraph 16, lines 3-5). Examiner notes that particle hardness is a beam parameter.
RALPH also discusses multiple arts relating to dry ice blasting in paragraphs 6-8 as illustrated of the art which includes removal and cleaning applications and teaches "In addition the dry ice treatment cleans the surface, as any possible contamination by 
DAVIDSON teaches "The useful particulate solids should be projected at the surface of the implant at such a velocity that the resultant impact is sufficiently large to dislodge particles of debris held in the interstices of the porous coating and also should be sufficiently large and hard to dislodge and remove any loosely adherent sections of the coating" (column 5, lines 14-20).
DAVIDSON teaches "Desirably, the particulate size and hardness should be selected to enhance cleaning and should therefore bear a relation to the size or structure of pores on the porous coated surface ... while the velocity and hardness of the particulate solids may be adjusted to ensure sufficiently high impact to remove debris held in the interstitial space" (column 5, lines 24-35).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the hardness of the solid ice particles such that the desired removal of contaminants is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ralph EP1598444 hereinafter RALPH in view of Buiguez et al. US Patent Number 4,924,643 hereinafter BUIGUEZ as applied to claim 1 above, and further in view of Boggs US Patent Number 8,696,819 hereinafter BOGGS.
As for claim 7, RALPH and BUIGUEZ are silent on wherein the solid particles are sprayed according to at least one beam which is moved at a speed of between 40 and60mm/s.
However, RALPH does teach "In addition the dry ice treatment cleans the surface, as any possible contamination by grease, oils and loosely adhering layer areas are safe removed" (paragraph 15, lines 1-2).
BOGGS teaches "A fluid suspension containing air and solid carbon dioxide can be passed through the nozzle, impinging the surrounding inner surface of the surrounding tubular as the nozzle is disposed within the tubular" (abstract, lines 8-11) and "The inner diameter of the tubular 125 can be cleaned by impinging the carbon dioxide solids 130 against the inner diameter of the tubular 125" (column 7, lines 5-8). 
BOGGS teaches "The passage speed of the nozzle 200 and attached flexible conduit 120 through the tubular 125 can depend upon the thickness and physical properties of the deposits 135. In one or more embodiments, the average speed of the nozzle 200 through the tubular 125 can range from a low of about 1 inch/minute; about 2 inches/minute; about 3 inches/minute; or about 5 inches/minute to a high of about 50 inches/minute; about 75 inches/minute; or about 100 inches/minute," (column 7, lines 15-26). 
It would have been within the skill of the ordinary artisan at the time of effective filing to design the speed at which the beam is moved such that a desired cleaning and removal of deposits is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 8, RALPH and BUIGUEZ is silent on wherein the method comprises two steps of spraying particles over the surface of the paint.
BOGGS teaches "A fluid suspension containing air and solid carbon dioxide can be passed through the nozzle, impinging the surrounding inner surface of the surrounding tubular as the nozzle is disposed within the tubular" (abstract, lines 8-11) and "The inner diameter of the tubular 125 can be cleaned by impinging the carbon dioxide solids 130 against the inner diameter of the tubular 125" (column 7, lines 5-8). 
BOGGS teaches "The passage speed of the nozzle 200 and attached flexible conduit 120 through the tubular 125 can depend upon the thickness and physical properties of the deposits 135 ... In one or more embodiments, the nozzle can be passed through all or a portion of a single tubular 125 multiple times as necessary to remove thick and/or resilient deposits 135 therein" (column 7, lines 15-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date to repeat the process of RALPH such that wherein the method comprises two steps of spraying particles over the surface of the paint because BOGGS teaches that repeatedly spraying a surface of carbon dioxide can remove tick and/or resilient deposits from the surface thereon.
In the alternative, it would have been within the skill of the ordinary artisan at the time of effective filing to design the number of times the beam is passed over the surface such that a desired cleaning and removal of deposits is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ralph EP1598444 hereinafter RALPH in view of Buiguez et al. US Patent Number 4,924,643 hereinafter BUIGUEZ as applied to claim 1 above, and further in view of Hazel et al. US PGPub 2007/0141371 hereinafter HAZEL.
As for claim 10, RALPH and BUIGUEZ are silent on wherein the mechanical part is turbine engine shaft.
RALPH does teach "to prevent corrosion and erosion, compressor blades can be provided with coatings" (paragraph 3, lines 3-4), and "The blade body 3 is also provided with a base coat 4 ... in the present embodiment comprises an inorganic binder of chromate-phosphate compounds and dispersively distributed metal particles, for example spherical aluminum particles" (paragraph 25, lines 1-50).
RALPH also teaches that "the protective effect of the coating is that the aluminum embedded in the base coating together with the (nobler) metal of the turbine blade forms a galvanic cell. .. Sacrificial anode forms, so that the oxidation or corrosion takes place in the aluminum and no the metal of the turbine blade. For this, however, the galvanic cell must have a closed circuit. However, in the sprayed base coat, after curing, the spherical aluminum particles are isolated from each other and the base material of the turbine ... [and] must therefore be followed by adjusting the electrical conductivity of the coat" (paragraph 4).
HAZEL teaches "The compressors and turbine of the turbine engine can comprise turbine disks (sometimes termed "turbine rotors") or turbine shafts, as well as a number of blades mounted to the turbine disks/shafts and extending radially outwardly therefrom into the gas flow path, and rotating. Also included in the turbine engine are 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the mechanical part is a turbine engine shaft in the process of RALPH because HAZEL teaches that the shafts of the compressor blades taught by HAZEL also experience that oxidation and corrosion that RALPH's base coat protects underlying metal from and that adjusting the electrical conductivity, as taught by RALPH using dry ice blasting (see rejection of claim 1 ), is necessary for such a coat to function properly.
Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ralph EP1598444 hereinafter RALPH in view of Buiguez et al. US Patent Number 4,924,643 hereinafter BUIGUEZ as applied to claim 1 above, and further in view of Anderson et al. US PGPub 2003/0073380 hereinafter ANDERSON.
As for claim 13, RALPH is silent on wherein the solid ice particles are sprayed with a mass flow of between O.8kg/h and 2kg/h.
RALPH however also discusses multiple arts relating to dry ice blasting in paragraphs 6-8 as illustrated of the art which includes removal and cleaning applications and teaches "In addition the dry ice treatment cleans the surface, as any possible contamination by grease, oils and loosely adhering layer areas are safe removed" (paragraph 15, lines 1-2).

ANDERSON further teaches "Apparatus for dry ice blasting conventionally includes a particle source which supplies dry ice particles of selected size and mass at a regulated rate, a source of pressurized gas such as an air compressor when air is used as the carrier gas, a hose receiving the mixed gas and dry ice, and a nozzle for discharging the blasting stream toward a surface to be cleaned" (paragraph 12).
ANDERSON teaches "The regulators are respectively controlled to establish the relative rates of supply of gas and dry ice. They are adapted to deliver air and dry ice in relative mass ratios which will entrain and suitably deliver particles of the sizes intended to be used" (paragraph 43) and "it is possible that an operator to reduce operating costs, would choose a ratio so heavily favoring the gas that there would be insufficient particles to do the job, and that too many of them might be reduced in mass by sublimation. Even more troubling would be his selection of a ratio too heavily favoring the dry ice particles such that the nozzle would plug up and the process stopped. Furthermore excessive dry ice mass could tend to harm delicate objects" (paragraph 4).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the mass flow rate of the solid ice particles such that the desired removal of contaminants and is avoid damage to the underlying surface is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ralph EP1598444 hereinafter RALPH in view of Davidson et al. US Patent Number 5,344,494 hereinafter DAVIDSON, Hazel et al. US PGPub 2007/0141371 hereinafter HAZEL and Anderson et al. US PGPub 2003/0073380 hereinafter ANDERSON.
As for claim 19, RALPH teaches a "Process for adjusting the electrical conductivity of a coating (4) of a turbine blade (1) comprises guiding a particle stream (8) of dry ice particles over the surface of the coating" (abstract) and that "to prevent corrosion and erosion, compressor blades can be provided with coatings" (paragraph 3, lines 3-4), wherein turbine blades are a turbine engine part i.e. a method of compacting an anti-corrosive paint comprising metal particles and covering a mechanical part, the method comprising at least one step of spraying solid ice particles on the part
RALPH teaches "The blade body 3 is also provided with a base coat 4 ... in the present embodiment comprises an inorganic binder of chromate-phosphate compounds and dispersively distributed metal particles, for example spherical aluminum particles" (paragraph 25, lines 1-50), "The blade body 3 is also provided with a base coat 4, which is applied to the base material, for example by means of a spraying process" (paragraph 25, lines 1-2) and "a conductivity blasting the base coat 4 takes place in order to convert the coating, which is not or slightly electrically conductive after application, into an electrically conductive state ... dry ice particles 8 (CO2 particles) are blown onto the  surface of the base coat... and a compaction and deformation of the spherical aluminum particles take place" (paragraph 26, lines 1-8), i.e. an anti-corrosive paint comprising metal particles and covering a mechanical part… the method comprising at least one step of spraying solid ice particles on the part so as to densify and to make the paint electrically conductive.
RALPH further teaches that "In the latter case, however, there was also a slight removal of the coating. This parameter set should be ruled out if the removal of the coating should be completely ruled out" (paragraph 28, lines 6-8), wherein there are embodiments wherein the coating is not removed and "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating thickness is not changed by the conductivity blasting" (paragraph 16, lines 3-5) i.e. and without damaging said anticorrosive paint.
RALPH is silent on wherein the mechanical part is a turbine engine shaft.
RALPH does teach "to prevent corrosion and erosion, compressor blades can be provided with coatings" (paragraph 3, lines 3-4), and "The blade body 3 is also provided with a base coat 4 ... in the present embodiment comprises an inorganic binder of chromate-phosphate compounds and dispersively distributed metal particles, for example spherical aluminum particles" (paragraph 25, lines 1-50).
RALPH also teaches that "the protective effect of the coating is that the aluminum embedded in the base coating together with the (nobler) metal of the turbine blade forms a galvanic cell. .. Sacrificial anode forms, so that the oxidation or corrosion takes place in the aluminum and no the metal of the turbine blade. For this, however, the galvanic cell must have a closed circuit. However, in the sprayed base coat, after curing, the spherical aluminum particles are isolated from each other and the base 
HAZEL teaches "The compressors and turbine of the turbine engine can comprise turbine disks (sometimes termed "turbine rotors") or turbine shafts, as well as a number of blades mounted to the turbine disks/shafts and extending radially outwardly therefrom into the gas flow path, and rotating. Also included in the turbine engine are rotating, as well as static, seal elements that channel the airflow used for cooling certain components such as turbine blades and vanes. As the maximum operating temperature of the turbine engine increases, the turbine disks/shafts and seal elements are subjected to higher temperatures. As a result, oxidation and corrosion of the disks/shafts and seal elements have become of greater concern" (paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the mechanical part is a turbine engine shaft in the process of RALPH because HAZEL teaches that the shafts of the compressor blades taught by HAZEL also experience that oxidation and corrosion that RALPH's base coat protects underlying metal from and that adjusting the electrical conductivity, as taught by RALPH using dry ice blasting (see rejection of claim 1 ), is necessary for such a coat to function properly.
RALPH is silent on wherein the ice particles have dimensions of between 1 and 30mm.
RALPH however discusses multiple arts relating to dry ice blasting in paragraphs 6-8 as illustrated of the art which includes removal and cleaning applications and teaches "In addition the dry ice treatment cleans the surface, as any possible 
DAVIDSON teaches "the roughened surface or porous-coated implant is subjected to blasting with particulate solids selected from the solids that are soluble in a biocompatible non-toxic solvent and solids that deliquesce, sublimate or vaporize" (abstract, lines 3-7) and "The particulate solids that vaporize include, for example, frozen carbon dioxide (dry ice), and the like" (column 5, lines 3-5).
DAVIDSON teaches "The useful particulate solids should be projected at the surface of the implant at such a velocity that the resultant impact is sufficiently large to dislodge particles of debris held in the interstices of the porous coating and also should be sufficiently large and hard to dislodge and remove any loosely adherent sections of the coating" (column 5, lines 14-20).
DAVIDSON further teaches "Particle size therefore ranges from 10 to about 2,000 micron diameter" (column 5, lines 28-29). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the micron range of DAVIDSON to the mm range of RALPH, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill of the art before the effective filing date to use the range of particle diameter of DAVIDSON in the process of RALPH 
In the alternative, Examiner notes that DAVIDSON discusses the effect of particle diameter on the result of the invention (column 5, lines 14-20) and further RALPH teaches "In the method according to the invention, the beam parameters during dry ice blasting are preferably selected such that no abrasive removal of the coating takes place, so that the coating thickness is not changed by the conductivity blasting" (paragraph 16, lines 3-5). Examiner notes that particle size is a beam parameter.
As such, it would have been within the skill of the ordinary artisan at the time of effective filing to design the particle size such that a desired compaction of the surface without damaging of paint coating is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
RALPH teaches "the resistance of the coating could be reduced to 15 ohms, if the jet pressure 3.5 bar, the beam distance from the surface coating is 70 mm" (paragraph 28, lines 1-3), i.e. wherein the solid particles are sprayed at a pressure between 2 bars and 8 bars.
RALPH is silent on wherein the solid ice particles are sprayed with a mass flow of between O.8kg/h and 2kg/h.
DAVIDSON teaches "The useful particulate solids should be projected at the surface of the implant at such a velocity that the resultant impact is sufficiently large to dislodge particles of debris held in the interstices of the porous coating and also should 
ANDERSON teaches "Apparatus and method to establish permissible ranges of the gas/dry ice ratio in a dry ice blasting stream" (abstract, lines 1-2) and "The art of dry ice blasting involves the impact on a surface to be cleaned by a blasting stream consisting of particles of dry ice in a gas carrier stream" (paragraph 2, lines 1-3). 
ANDERSON further teaches "Apparatus for dry ice blasting conventionally includes a particle source which supplies dry ice particles of selected size and mass at a regulated rate, a source of pressurized gas such as an air compressor when air is used as the carrier gas, a hose receiving the mixed gas and dry ice, and a nozzle for discharging the blasting stream toward a surface to be cleaned" (paragraph 12).
ANDERSON teaches "The regulators are respectively controlled to establish the relative rates of supply of gas and dry ice. They are adapted to deliver air and dry ice in relative mass ratios which will entrain and suitably deliver particles of the sizes intended to be used" (paragraph 43) and "it is possible that an operator to reduce operating costs, would choose a ratio so heavily favoring the gas that there would be insufficient particles to do the job, and that too many of them might be reduced in mass by sublimation. Even more troubling would be his selection of a ratio too heavily favoring the dry ice particles such that the nozzle would plug up and the process stopped. Furthermore excessive dry ice mass could tend to harm delicate objects" (paragraph 4).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the mass flow rate of the solid ice particles such that the desired removal of contaminants and is avoid damage to the underlying surface is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ralph EP1598444 hereinafter RALPH, Davidson et al. US Patent Number 5,344,494 hereinafter DAVIDSON, Hazel et al. US PGPub 2007/0141371 hereinafter HAZEL and Anderson et al. US PGPub 2003/0073380 hereinafter ANDERSON as applied to claim 19 above, and further in view of Boggs US Patent Number 8,696,819 hereinafter BOGGS.
 As for claim 20, RALPH is silent on wherein the solid particles are sprayed according to at least one beam which is moved at a speed of between 40 mm/s and 60 mm/s.
However, RALPH does teach "In addition the dry ice treatment cleans the surface, as any possible contamination by grease, oils and loosely adhering layer areas are safe removed" (paragraph 15, lines 1-2).
BOGGS teaches "A fluid suspension containing air and solid carbon dioxide can be passed through the nozzle, impinging the surrounding inner surface of the surrounding tubular as the nozzle is disposed within the tubular" (abstract, lines 8-11) and "The inner diameter of the tubular 125 can be cleaned by impinging the carbon dioxide solids 130 against the inner diameter of the tubular 125" (column 7, lines 5-8).
BOGGS teaches "The passage speed of the nozzle 200 and attached flexible conduit 120 through the tubular 125 can depend upon the thickness and physical properties of the deposits 135. In one or more embodiments, the average speed of the nozzle 200 through the tubular 125 can range from a low of about 1 inch/minute; about 
It would have been within the skill of the ordinary artisan at the time of effective filing to design the speed at which the beam is moved such that a desired cleaning and removal of deposits is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
RALPH is silent on wherein the hardness of the solid ice particles is between 2 and 2.5 Mohs.
DAVIDSON teaches "The useful particulate solids should be projected at the surface of the implant at such a velocity that the resultant impact is sufficiently large to dislodge particles of debris held in the interstices of the porous coating and also should be sufficiently large and hard to dislodge and remove any loosely adherent sections of the coating" (column 5, lines 14-20).
DAVIDSON teaches "Desirably, the particulate size and hardness should be selected to enhance cleaning and should therefore bear a relation to the size or structure of pores on the porous coated surface ... while the velocity and hardness of the particulate solids may be adjusted to ensure sufficiently high impact to remove debris held in the interstitial space" (column 5, lines 24-35).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the hardness of the solid ice particles such that the desired removal of contaminants is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
RALPH teaches an embodiment wherein "the beam distance from the surface of the coating is 70 mm" (paragraph 28, lines 1-2), i.e. wherein the distance between the surface of the part and the nozzle is between 20 and 100mm. 

Response to Arguments
Applicant's arguments filed 7/29/20 have been fully considered but they are not persuasive.
Applicant’s principal argument(s) is/are:
(a) Applicant argues that one skilled in the art would not have looked to Davidson or even considered modifying Ralph with the teachings of Davidson to arrive at the claimed subject matter because Ralph seeks to adjust the electrical conductivity of a coating by spraying dry ice particles on the paint and Davidson relates to a method for cleaning or removing a coating or residue from a porous surface of a medical implant.

(b) Applicant further argues that because Davidson discusses that its material is still porous after treatment that one skilled in the art would not choose a particle size from Davidson that would densify or reduce the porosity of the impacted surface--to do so would destroy the intended purpose of Davidson.

In response, please consider the following remarks:

	Applicant's arguments are not persuasive.

(b) Examiner respectfully points out that Applicant's assertion that densifying or reducing porosity would destroy the intended purpose of Davidson is not supported. Mostly because reduction in porosity and densification is not the same as removing porosity. The claims, as written, allow for porosity to exist after treatment--just as shown in Davidson--just a 'lesser' amount. There is no reason why one of ordinary skill in art would assume that remove a few pores would destroy Davidson's invention, and Applicant has provided no proof that such a removal would.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717